Citation Nr: 0809753	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  03-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
November 1974 and from April 1975 to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2005, the veteran testified before an Acting 
Veterans Law Judge that is no longer at the Board.  The 
veteran was therefore sent a letter in February 2008 
informing him of this fact and inquiring as to whether he 
desired another hearing, as required by law.  He responded in 
February 2008 that he desired a videoconference hearing 
before a Veterans Law Judge.  As such hearing has not yet 
been conducted, this matter should be REMANDED to schedule 
the veteran for a videoconference hearing.  See 38 C.F.R. 
§§ 20.703, 20.704, 20.1304(a) (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing per his February 2008 request.  
Appropriate notification should be given 
to the appellant and his representative, 
and such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



